Citation Nr: 1726333	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  14-42 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether the character of the Veteran's discharge is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1983 to October 1983.  The Veteran received a discharge under honorable conditions (general) due to fraudulent entry. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In June 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A translator was present during the hearing.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After review of the evidence of record, the Board finds that a remand is necessary for further development of the claim on appeal.

Military personnel records indicate that the Veteran was discharged for concealing his arrest and conviction prior to military service.  A letter from a Staff Judge Advocate states that the Veteran concealed his conviction for petty theft and an arrest for possession of heroin.  However, a September 1983 recommendation for administrative action reflects that the Veteran failed to list his arrest record for possession and sale of marijuana.  In addition, an August 1983 recommendation for administrative action lists as provided information the investigation report, which is not associated with the claims file.  

Further, at his November 2016 hearing, the Veteran testified that he was arrested and convicted of a misdemeanor for the possession and sale of marijuana to an undercover police officer in California.  He reported that he served in a low security jail for about six months.

The Board notes that there are no court records detailing the Veteran's arrest and conviction currently associated with the claims file, and that it does not appear that the AOJ has attempted to locate such court records.  

Given the above evidence, the Board finds that there are missing documents to the claims file, specifically the August 1983 recommendation for administrative action investigation report and court documentation concerning the Veteran's arrest and conviction prior to military service.  As such, a remand is necessary to obtain these records.  38 U.S.C.A. § 5103A (d) (West 2015); 38 C.F.R. §§ 3.159 (c)(2), (e) (2016).

Finally, the Board observes that the Veteran's record contains March 2012 and February 1985 statements in the Spanish language.  On remand, all documents requiring translation from Spanish to English should be appropriately addressed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request any as yet missing service personnel records and information regarding the Veteran's discharge from service from the National Personnel Records Center (NPRC) and/or other appropriate records depositories, specifically any documents referenced in the August 31, 1983, Recommendation for Administrative Action, to include the investigation report. 
2.  Attempt to obtain any records of the Veteran's arrest and conviction in California prior to service from all appropriate sources. 

If, after all procedurally appropriate actions to locate and secure the records have been made and the AOJ concludes that such records do not exist or that further efforts to obtain the records would be futile, the AOJ should take action in accordance with 38 C.F.R. § 3.159(e).

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

4.  After completing the above, and any additional action deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




